Citation Nr: 1640353	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  14-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 until June 1970. 

This matter is on appeal from a rating decision issued in March 2012 by the Department of Veterans Affairs (VA), Regional Office (RO) in Togus, Maine.  Jurisdiction was subsequently transferred to RO in Hartford, Connecticut.

In October 2015, this case was remanded for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has sleep apnea that is etiologically related to his service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection sleep apnea, are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

The Veteran contends that he has sleep apnea that is secondary to his service-connected PTSD.

VA treatment records include an August 2011 report which indicates a diagnosis of mild obstructive sleep apnea and an impression that PTSD and depression clearly contributed to his sleep difficulty.

However, pursuant to the Board's October 2015 remand, in April 2016, a VA nurse practitioner reviewed the available records (without in-person or video telehealth examination) using the Acceptable Clinical Evidence (ACE) process and opined that the Veteran's sleep apnea was less likely than not related to his service.  She also opined that it was less likely than not related to not proximately due to or the result of his service-connected PTSD.  The rationale was that there was currently a lack of research available to connect PTSD as a cause for aggravation of sleep apnea.  She also identified obesity as a significant risk factor for sleep apnea.

In a September 2016 statement, the Veteran's representative disagreed with the examiner's finding and stated that several recent studies have shown a very high incidence of sleep apnea in anxiety disorder, including PTSD.

Resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for sleep apnea are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

Beyond the above, it is important to note that the Veteran is already in receipt of compensation at 100% and that further development of this case is clearly not warranted. 

ORDER

Service connection for sleep apnea, secondary to service-connected PTSD, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


